Citation Nr: 0945222	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-09 042	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right leg sympathetic nerve dysfunction.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1982 to November 
2002. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  

The May 2003 rating decision also granted entitlement to 
service connection for hypothyroidism, serratus anterior 
nerve palsy of the left shoulder, nerve damage of the left 
ear pinna, degenerative disc disease of the lumbar spine, 
peripheral lung nodule, liver cyst, testicular cancer, 
erectile dysfunction status post right orchiectomy, 
hemorrhoids, right orchiectomy, status post bowel obstruction 
and bilateral pinguecula.  The Veteran was also granted 
special monthly compensation based on loss of use of a 
creative organ.  Service connection was denied for bilateral 
hip joint narrowing and heart palpitations.  

In addition to disagreeing with his right leg sympathetic 
nerve dysfunction rating the Veteran indicated disagreement 
with the determinations for his degenerative disc disease, 
bowel obstruction, sexual dysfunction, heart palpitations and 
bilateral hip joint narrowing.  By rating action of February 
2005, the evaluations for the veteran's back, right leg, and 
bowel resection were each increased from a noncompensable 
evaluation to a 10 percent evaluation.  In February 2005 the 
Veteran dropped his claim with regard to sexual dysfunction.  
A Statement of the Case (SOC) was issued in February 2006 
addressing the remaining issues, but in the Veteran's March 
2006 Substantive Appeal (VA Form 9) he addressed only the 
rating for his right leg sympathetic nerve dysfunction.  
Absent a Notice of Disagreement, a Statement of the Case, and 
a Substantive Appeal, the Board does not have jurisdiction of 
the other determinations.  Hazan v. Gober, 10 Vet. App. 511 
(1997); Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993). 



FINDING OF FACT

The Veteran's right leg sympathetic nerve dysfunction is 
characterized by anhydrosis, mild swelling, increased skin 
temperature and soreness.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
leg sympathetic nerve dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5102A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1-4.14, 4.104, 
Diagnostic Codes 7120, 8520, 8529 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated December 
2002, February 2003, February 2005, March 2006 and July 2009.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current evaluation for his left 
leg sympathetic nerve dysfunction does not accurately reflect 
the severity of that condition.  The Veteran initially 
claimed entitlement to service connection for that condition 
in December 2002.  In May 2003 the RO issued a rating 
decision granting service connection and assigned a 
noncompensable rating, effective from December 1, 2002, the 
day following the Veteran's release from service.  The 
Veteran submitted a Notice of Disagreement (NOD) with that 
rating decision in July 2003.  A de novo review was conducted 
and the RO issued an additional rating decision in February 
2005 increasing the rating from noncompensable to 10 percent 
effective for the entire appeal period.  However, a claim for 
an increased rating remains in controversy when less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  A Statement of the Case (SOC) was issued in 
February 2006.  In March 2006 the Veteran filed a Substantive 
Appeal (VA Form 9).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The evidence of record associated with the claim includes 
service treatment records, VA treatment records and VA 
examination reports.

A neurological consultation from January 2001 indicates that 
the Veteran had mild swelling, redness, increased warmth and 
anhydrosis of the right foot.  The Veteran denied any 
allodynia and hyperanesthesia.  Mild dull pain on the bottom 
of the foot was noted after prolonged standing.  Sensation 
was intact to pin with no hyperpathic response.  Increased 
sensation to cold was noted.  The examiner determined that 
the condition was most likely secondary to trauma of 
sympathetic chain during dissection.  Neurology progress 
notes from August 2001 and June 2002 also indicate increased 
warmth, trace swelling, no erythema and excess dryness.  
Motor strength was normal.  A positive Galvonic Skin test was 
noted and increased soreness in the medial aspect of the 
right thigh and calf were indicated.  

An orthopedic examination from August 2004 indicates that the 
Veteran's gait was steady and without a limp.  Heel and toe 
walk was accomplished without complaint of increased pain.  
The Veteran's right foot was warm to touch.  Motor strength 
and range of motion was normal for both lower extremities. 

The Veteran has also been afforded two VA examinations in 
connection with his claim.  The first examination was 
performed in March 2003.  During the examination the Veteran 
stated that in August 2000 he underwent a retroperitoneal 
lymph node dissection for the testicular cancer.  Immediately 
following the surgery, he noticed that his right leg was very 
dry and warm to the touch.  He stated that a neurologist 
determined that he had non-sympathetic nerve damage during 
the retroperitoneal lymph node dissection.  Physical 
examination revealed normal strength and reflexes in the 
lower extremities bilaterally.  The examiner noted that the 
Veteran's right leg was significantly warmer than the left 
leg and there was also increased sensitivity to touch on the 
right leg.  There was no indication of abnormal weight 
bearing or muscle wasting and range of motion was normal.  

The most recent VA examination was performed in July 2008.  
During that examination the Veteran stated that the 
symptomatology associated with his right leg limits some of 
his activities such as working out in the yard or under 
direct sun.  Physical examination indicated normal motor 
strength and reflexes.  Sensory testing was grossly intact 
including the legs.  Cerebellar and gait were intact.  The 
examiner did note that the Veteran had a warmer right foot 
than left with palpation.  The Veteran also stated that he 
has some soreness in the muscles of his right calf and thigh 
and sometimes has a burning sensation in that area.

Throughout the rating period of appeal the Veteran has been 
assigned a 10 percent rating for his service-connected right 
leg sympathetic nerve dysfunction.  As this disability does 
not have its own evaluation criteria it must be rated based 
on the criteria of a similar condition.  When an unlisted 
condition is encountered, it is permissible to rate it under 
a closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).  In rating disabilities involving injury to the 
peripheral nerves and their residuals, attention is to be 
given to the site and character of the injury, the relative 
impairment in motor function, atrophic changes and sensory 
disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Neuralgia, cracial 
or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for completely paralysis given with each nerve, whether due 
to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  The ratings for peripheral nerves 
are for unilateral involvement; when bilateral, they are 
combined with application of the bilateral factor.

Diagnostic Code 8529, which governs ratings of diseases of 
the peripheral nerves, or more specifically, the external 
cutaneous nerve of the thigh, provides that a noncompensable 
evaluation is assignable for mild to moderate paralysis of 
the external cutaneous nerve of the thigh.  A maximum 10 
percent evaluation is assignable for severe to complete 
paralysis of the external cutaneous nerve of the thigh.  
38 C.F.R. § 4.124a, Diagnostic Code 8529 (2008). 

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscular atrophy.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve while Diagnostic Code 8720 
refers to neuralgia of the sciatic nerve.  

The words "slight," "moderate" and "severe" as used in 
the various Diagnostic Codes are not defined in VA's Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions." 38 C.F.R. § 4.6.

Diagnostic Code 7120 provides the rating criteria for 
varicose veins.  That diagnostic code provides that 
assignment of a noncompensable evaluation is warranted for 
asymptomatic palpable or visible varicose veins.  A 10 
percent evaluation is warranted for varicose veins with 
intermittent edema of extremity or aching and fatigue in the 
leg after prolonged walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  A 20 percent 
evaluation is warranted for varicose veins that are 
manifested by persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation of eczema.  A 40 percent evaluation is assigned 
when varicose veins cause persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  

The Board is aware that the Veteran has not been diagnosed 
with varicose veins or paralysis of the sciatic nerve.  As 
stated above, the Veteran's disability does not have it sown 
evaluation criteria and so must be rated based on a 
diagnostic code with analogous symptomatology.  

The Board finds that the Veteran's right leg sympathetic 
nerve dysfunction symptoms are primarily sensory in nature 
and compatible with an incomplete paralysis of the sciatic 
nerve that is mild in degree.  The Board is aware of clinical 
findings of increased temperature and dryness with regard to 
the right leg.  However, all physical examinations indicated 
full motor strength of the right lower extremity.  The 
Veteran has no gait abnormality and there is no evidence of 
muscle atrophy, atrophic changes, or findings indicative of 
more extensive neuralgic involvement.  Overall, the medical 
evidence indicates findings analogous to incomplete paralysis 
of the sciatic nerve that is mild in degree.  

Furthermore, there has been no showing of persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema or persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's limitations and 
symptomatology are accounted for in the 10 percent rating.  
The Board finds the current rating adequately addresses the 
Veteran's symptoms, including the dryness, increased warmth, 
swelling, burning sensation and soreness.  In this regard, it 
should be remembered, as indicated above, that the percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, the Board 
finds that the Diagnostic Code for the Veteran's service-
connected disability adequately describes the current 
disability levels and symptomatology and, therefore, a 
referral for an extraschedular rating is not warranted.  

The requirements for a rating in excess of 10 percent have 
not been met for any time during the appeal period under any 
analogous diagnostic code.  As there is a preponderance of 
evidence against the claim, there is no reasonable doubt to 
be resolved and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.   


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right leg sympathetic nerve dysfunction is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


